Citation Nr: 1619749	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cardiac disability (to include ischemic heart disease), to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967, which includes service in the Republic of Vietnam.
This matter initially came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied entitlement to service connection for ischemic heart disease.

The Veteran requested a Board hearing before a Veterans Law Judge on his June 2012 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in April 2014 by way of a March 2014 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In July 2014, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(1),(2).

The Veteran was afforded a VA cardiac examination in October 2014 and the physician who conducted the examination concluded that the Veteran did not have any current cardiac disability.  The examiner noted a November 2010 letter from P. Krebsbach, M.D. in which it was indicated that a previous echocardiogram (the date of which is unspecified) revealed left ventricular hypertrophy and a mildly dilated left atrium.  The examiner explained that a more recent echocardiogram dated in October 2014 was normal and the summary of that testing which is included in the VA examination report reflects that cardiac wall motion and thickness were normal.  The examination report also includes a notation that "mild concentric [left ventricular hypertrophy] on echocardiogram [is] most likely due to hypertension."  In light of the normal October 2014 echocardiogram findings included in the VA examination report and the fact that the examiner did not diagnose the Veteran as having any current cardiac disability, it is unclear as to whether this statement pertains to the left ventricular hypertrophy noted in Dr. Krebsbach's November 2010 letter or hypertrophy present at some other time.

An October 2014 VA tests notification note indicates that the results of the Veteran's echocardiogram were "slightly abnormal" and that the testing report was being sent to the Veteran.  The full report of the October 2014 echocardiogram is not currently included in the claims file and an October 2014 VA CP echocardiogram note reflects that the results are available in Vista imaging.  Hence, a remand is necessary to obtain the full results of the October 2014 echocardiogram and all other updated VA treatment records.  If the Board is in error that the full report is not in the claims file, the AOJ should identify where the report is located in a memorandum to the file.

Moreover, as this matter is otherwise being remanded to obtain additional VA treatment records, the Veteran should be given another opportunity to provide sufficient authorization so as to allow VA to obtain any additional private treatment records (to include records from Dr. Krebsbach/Henry Ford Medical Centers) and the records pertaining to his May 2012 examination for an airman medical certification from the Federal Aviation Administration (FAA) and the records relied upon in considering that claim.

In addition, if any evidence obtained pursuant to this remand reflects that the Veteran has been diagnosed as having a current cardiac disability (i.e. a cardiac disability has been diagnosed at any time since the Veteran's claim was received in November 2010), an addendum opinion should be obtained as to the etiology of that disability.  In this regard, the Board notes that United States Court of Appeals for Veterans Claims (the Court) in a memorandum decision has indicated the following with regard to cardiac disabilities:

The Court also notes that the context of the Board's decision indicates that it may be applying a standard for the term "disability" that is too rigid.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"). The record indicates that the appellant has experienced a slight tachycardia, coronary spasm, atrioventricular block, and left ventricle hypertrophy. R. at 162, 196, 207, 3 66, 442. On remand, the Board should determine whether these and any other diagnoses it might identify in the record are evidence that the appellant has suffered a heart "disability" as defined by the authority cited above.

Vincent v. Shinseki, No. 11-2348, 2013 WL 93359 (mem.) (Vet. App. Jan 9, 2013).  The AOJ should thus consider whether any of the heart symptoms constitute cardiac disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cardiac disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a cardiac disability from Dr. Krebsbach/Henry Ford Medical Centers (see the November 2010 letter from Dr. Krebsbach) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  the full report of the October 2014 VA echocardiogram (see the October 2014 VA "CP Echo" note which reveals that the results of the echocardiogram are available in Vista imaging).  If the Board is in error that the full report is not in the claims file, the AOJ should indicate the location of the report in a memorandum to the file. 

(b)  all records from the VA Southern Nevada Healthcare System dated from August 2014 through the present;

(c)  all records from the VA Medical Center in Detroit, Michigan dated from November 2014 through the present; and

(d)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Attempt to obtain records from the FAA pertaining to the Veteran's May 2012 examination for an airman medical certification and the records relied upon in considering that claim. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

4.  If, after all efforts have been exhausted to obtain and associate with the file any additional treatment records, the evidence reflects that the Veteran has been diagnosed as having a current cardiac disability (i.e., a cardiac disability has been diagnosed at any time since November 2010), ask the examiner who conducted the October 2014 VA cardiac examination to review all relevant records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide an opinion as to the etiology of the current cardiac disability.  In considering whether there is current cardiac disability, the AOJ should construe the term disability broadly, to include any physical defect, as indicated in Vincent v. Shinseki, the memorandum opinion cited above.

For any cardiac disability diagnosed since November 2010, the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its clinical onset in service, is related to the Veteran's presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was either (i) caused or (ii) aggravated by the Veteran's service-connected hypertension?

If the current cardiac disability was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any cardiac disability diagnosed since the February 2010 claim and the Veteran's presumed exposure to herbicides in service.

The opinion provider should provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

If the October 2014 examiner is unavailable or otherwise unable to provide the requested opinions, the case shall be referred to another VA medical professional with appropriate expertise to obtain the necessary opinions.

5.  The AOJ shall review any opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




